902 F.2d 1568
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Calvin BUCHANAN, Plaintiff-Appellant,v.George W. WILSON, John T. Wigginton, Secretary CorrectionsCabinet;  Lt. Joe Rion;  Julie Westerfield;Robert Swift, Defendants-Appellees.
No. 90-5427.
United States Court of Appeals, Sixth Circuit.
May 23, 1990.

Before KENNEDY and RYAN, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that appellant appealed on March 16, 1990, from the March 8, 1990 magistrate's order denying his motion for a default judgment.


3
An order denying a motion for default judgment is not an appealable order.   Grandbouche v. Clancy, 825 F.2d 1463, 1468 (10th Cir.1987).  In addition, an order of the magistrate is not appealable unless the magistrate is given plenary jurisdiction by the district court and by consent of the parties pursuant to 28 U.S.C. Sec. 636(c)(1).   Tripati v. Rison, 847 F.2d 548, 549 (9th Cir.1988) (per curiam);  McGraw v. Connelly (In re Bell & Beckwith ), 838 F.2d 844, 848 n. 5 (6th Cir.1988).  The magistrate was not given plenary jurisdiction in this case.


4
It is ordered that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.